


110 HR 680 IH: To permit the cancellation of certain loans under the

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 680
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Jefferson (for
			 himself, Mr. Melancon,
			 Mr. Jindal,
			 Mr. Baker,
			 Mr. Boustany, and
			 Mr. Alexander) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To permit the cancellation of certain loans under the
		  Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act.
	
	
		1.Cancellation of
			 loansSection 2(a) of the
			 Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by striking
			 Provided further, That notwithstanding section
			 417(c)(1) of the Stafford Act, such loans may not be canceled:.
		2.Effective
			 dateThe amendment made by
			 this Act shall be effective on the date of enactment of the Community Disaster
			 Loan Act of 2005 (Public Law 109–88).
		
